In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus and was considered in a manner prescribed by law.
IT IS ORDERED by the court, sua sponte, that respondent, Board of Elections of Licking County, count all absentee ballots which were east in the 1988 primary election for Carl Wheeler, running as the unopposed Republican Party candidate for the office of County Commissioner of Licking County.
IT IS FURTHER ORDERED by the court, effective September 20, 1988, that the Board of Elections of Licking County certify the results of its count to this court by 5:00 p.m. on Thursday, September 22, 1988.